Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to order immediate therapeutic visitation by the petitioner with his children.
Adjudged that the proceeding is dismissed, without costs or disbursements.
Due to various procedural infirmities, including, inter alia, the petitioner’s failure to have properly served the respondent, this proceeding must be dismissed (see, Matter of Bell v State Univ., 185 AD2d 925; Matter of Kelly v Scully, 152 AD2d 698). In any event, because the petitioner failed to demonstrate a clear legal right to the relief sought, mandamus would not lie (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Ritter, J. P., Santucci, Altman and Krausman, JJ., concur.